Exhibit 10.4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY SECURITY AGREEMENT


THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (“Agreement”) is made as of March
17, 2011, by and among UTAH MEDICAL PRODUCTS, INC., a Utah corporation
(“Debtor”) and JPMORGAN CHASE BANK, N.A., a national banking association
(“Secured Party”), in conjunction with that certain Security Agreement of
approximate even date herewith between Debtor and Secured Party, as amended,
modified, extended, or renewed from time to time (“Security Agreement”).
 
WHEREAS, Debtor and Secured Party, as lender, desire to enter into a security
agreement in addition to the Security Agreement that pertains specifically to
intellectual property and for recordation purposes at the PTO (as defined
below);
 
NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Definitions.  All capitalized terms used herein without definitions
shall have the respective meanings provided therefor in the Security
Agreement.  All terms defined in the Utah Uniform Commercial Code, Utah Code
Annotated Sections 70A-9a-101 et seq., and used herein shall have the same
definitions herein as specified therein.  However, if a term is defined in
Article 9a of the Utah Uniform Commercial Code differently than in another
Article of the Utah Uniform Commercial Code, the term has the meaning specified
in Article 9a.  In addition to the foregoing, the following terms as used herein
(including, without limitation, in the Recitals to this Agreement) are defined
as follows:
 
1.1           “Intellectual Property” means any and all intellectual property,
including any and all rights thereto, owned by, or to the extent permissible
licensed to, Debtor, including but not limited to, inventions, methods,
know-how, designs, patent applications, patents, marks (whether registered or
common law) including all goodwill, copyrights (whether registered or
unregistered) and trade secrets, all the foregoing throughout the world.
 
1.2           “PTO” means the United States Patent and Trademark Office.
 
2.           Grant of Security Interest.  Debtor hereby grants to Secured Party,
to secure the payment and performance in full of all of the Obligations, a
security interest in and so pledges and assigns to Secured Party all of its
Intellectual Property.
 
3.           Supplement to Security Agreement. The provisions of this Agreement
are supplemental to the provisions of the Security Agreement, and nothing
contained in this Agreement shall derogate from any of the rights or remedies of
Secured Party under the Security Agreement.  For the avoidance of doubt, the
rights and remedies of Secured Party with respect to the security interests
granted herein are without prejudice to, and are in addition to those set forth
in the Security Agreement.
 
4.           Representations and Warranties.  Debtor represents and warrants to
Secured Party that a true and correct list of all of the existing Intellectual
Property is set forth in Schedule A.  Notwithstanding the foregoing, the
non-inclusion of any intellectual property asset in Schedule A shall not in any
way affect, invalidate or detract from Secured Party’s continuing security
interest in all of the existing Intellectual Property.
 
5.           Further Acts.  On a continuing basis, Debtor shall make, execute,
acknowledge and deliver, and file and record in the proper filing and recording
places, all such instruments and documents, and take all such action as may be
necessary or advisable or may be requested by Secured Party to carry out the
intent and purposes of this Agreement, or for assuring, confirming or protecting
the grant or perfection of the security interest granted or purported to be
granted hereby, to ensure Debtor’s compliance with this Agreement or to enable
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to the Intellectual Property, including any documents for filing with
the PTO or any applicable state office. Secured Party may record this Agreement,
an abstract thereof, or any other document describing Secured Party’s interest
in the Intellectual Property with the PTO, at the expense of Debtor.
 
6.           Authorization to Supplement.  If Debtor shall obtain rights to any
new Intellectual Property, the provisions of this Agreement shall automatically
apply thereto. Debtor shall give prompt notice in writing to Secured Party with
respect to any such new Intellectual Property. Without limiting Debtor’s
obligations under this Section, Debtor authorizes Secured Party unilaterally to
modify this Agreement by amending Schedule A to include any such new
Intellectual Property.  Notwithstanding the foregoing, no failure to so modify
this Agreement or amend Schedule A shall in any way affect, invalidate or
detract from Secured Party’s continuing security interest in all Intellectual
Property, whether or not listed on Schedule A.

 
 

--------------------------------------------------------------------------------

 
 
7.           CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF UTAH WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES.  THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS
ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE
TRIED AND LITIGATED IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
SALT LAKE, STATE OF UTAH OR, IN ANY OTHER COURT IN WHICH A PARTY SHALL INITIATE
LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER
THE MATTER IN CONTROVERSY.  EACH OF DEBTOR AND SECURED PARTY WAIVES, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ANY STATE OR FEDERAL COURT LOCATED IN THE COUNTY OF
SALT LAKE, STATE OF UTAH.
 
8.           Miscellaneous.  The headings of each section of this Agreement are
for convenience only and shall not define or limit the provisions thereof.  This
Agreement and all rights and obligations hereunder shall be binding upon Debtor
and its respective successors and assigns, and shall inure to the benefit of
Secured Party and its successors and assigns.  If any term of this Agreement
shall be held to be invalid, illegal or unenforceable, the validity of all other
terms hereof shall in no way be affected thereby, and this Agreement shall be
construed and be enforceable as if such invalid, illegal or unenforceable term
had not been included herein.  Debtor acknowledges receipt of a copy of this
Agreement. All notices required or permitted hereunder shall be made in the
manner required or permitted by the Uniform Commercial Code and otherwise in
accordance with the terms and at the addresses set forth in the Loan Agreement.
 
IN WITNESS WHEREOF, intending to be legally bound, Debtor has caused this
Agreement to be duly executed as of the date first above written.
 

 
UTAH MEDICAL PRODUCTS, INC.
   
a Utah corporation
   
By:     /s/ Paul O. Richins                     
   
Name: Paul O. Richins                          
   
Title:      V.P.                                           
   
“Debtor”
   
JPMORGAN CHASE BANK, N.A.
   
a national banking association
   
By:      /s/ Lynn Goodale                       
   
Name: Lynn Goodale                            
   
Title:           Senior Banker                    
   
 “Secured Party”
 




 
2

--------------------------------------------------------------------------------

 

SCHEDULE A
 
TO INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
Patents


Patent
Patent
Issue
Description
Number
Date
MGM
4,572,208
2/25/1986
MGM Jr. Monitor
4,619,269
10/28/1986
Dispiro
des 266,695
10/26/1982
Glove Leak Detector
4,909,069
3/20/1990
Delta-Flow Flush Device
4,192,303
3/11/1980
Delta-Flow Flush Device
4,278,083
7/14/1981
Delta-Flow Flush Device
4,337,770
7/6/1982
Disposa-Hood Neonatal Respiratory Hood
4,407,280
10/4/1983
Disposa-Hood Neonatal Respiratory Hood
des 273,612
4/24/1984
Deltran DPT-BPM
4,576,181
3/18/1986
Veri-Cal
4,610,256
9/9/1986
Delta-Cal
4,658,829
4/21/1987
Delta-Plex
4,949,723
8/21/1990
PTCA
5,004,472
4/2/1991
PTCA
5,009,662
4/23/1991
PTCA
5,021,046
6/4/1991
Intran I - FM
4,785,822
11/22/1988
Combined IUP & FHR
4,873,986
10/17/1989
Intran II - FM
4,966,161
10/30/1990
FSE - FM
5,046,965
9/10/1991
Delta-Plex
5,097,840
3/24/1992
FeO2Sat – FM
5,361,757
11/8/1994
FeO2Sat - FM
5,662,103
9/2/1997
FeO2Sat - FM
5,911,689
6/15/1999
FeO2Sat - FM
s.n. 09/268,935
 
External Bubble Toco - FM
5,195,536
3/23/1993
Cordguard
5,190,556
3/2/1993
Cordguard I
5,415,665
5/16/1995
Cordguard I
5,520,699
5/28/1996
Cordguard II
5,575,796
11/19/1996
Finesse ESU w/ integral smoke evacuator
5,160,334
11/3/1992
Loop SAFE-T-GAUGE
5,324,288
6/28/1994
Knurled Rollerball
5,395,363
3/7/1995
Carbazine Dye for pH
5,567,624
10/22/1996
Lumin Uterine Manipulator
5,645,561
7/8/1997
ABC Blood Sampling System Reservoir
5,759,160
6/2/1998
ABC Blood Sampling System Reservoir
6,159,164
12/12/2000
Intran 500 Meconium Detection System
5,713,351
2/3/1998
Epitome Ceramic Blade Electrode
6,126,656
10/3/2000
Epitome Bendable Ceramic Blade Electrode
5,860,976
1/19/1999
LETZ Aspiration/Coag/Irrigation Electrode
s.n. 09/162,500
 
LETZ Contoured Loop Conization Electrode
5,951,550
9/14/1999
Liberty Plus
6,086,549
7/11/2000
EndoCurette
5,807,282
9/15/1998
Fluid Trap Filter for Vacuum Assisted Delivery Hand Pump
4,957,629
9/18/1990
Soft Vacuum Assisted Delivery Cup
5,224,947
7/6/1993
Soft Vacuum Assisted Delivery Cup
des 320,855
10/15/1991
Vacuum Assisted Delivery Hand Pump
5,277,557
1/11/1994
Vacuum Assisted Delivery Hand Pump
des 321,927
11/26/1991
AROM-COT Digital Amniotome w/ directional indicator
6,027,511
2/22/2000
Hemo-Nate Micro-Filtration Blood Filter
4,453,927
6/12/1984
Pala-Nate Neonatal Palate Protector
5,195,513
3/23/1993
TVUS/HSG-Cath
s.n. 11/870,491
 
OptiSpec Gynecology Light
7,631,981
12/15/2009
Nutri-Lok
s.n. 11/608,573
 
Nutri-Lok
s.n. 11/970,894
 
Nutri-Lok
des 29/305,248
 
BT-Cath
s.n. 12/207,578
 
Epitome Patent – Europe
0880342
 
Heated Wire Epitome
s.n. 08/804,208
 




 
3

--------------------------------------------------------------------------------

 


Trademarks



     
Reg.
Trademark
Serial #
Reg. #
Date
AROM-COT ®
75-525596
2278017
9/14/99
BT-CATH ®
76-693715
3629206
6/2/09
BUBBLE TOCO TM
74-372854
1849173
8/9/94
CMI TM
75-327101
2210508
12/15/98
CORDGUARD TM
74-378898
1909886
8/8/95
DELTA-CAL TM
     
DELTA-FLOW TM
     
DELTRAN ®
74-491516
1879646
2/21/95
DIALY-NATE ®
75-492730
2576950
6/11/02
DISPOSA-HOOD TM
     
ENDOCURETTE ®
76-167841
2673892
1/14/03
EPITOME ®
75-151472
2077593
7/8/97
FILTRESSE TM
74-706215
2031185
1/14/97
FINESSE ®
74-181220
1775806
6/8/93
FLEX CUP TM
     
LETZ ®
74-173056
1775804
6/8/93
LIBERTY ®
75-071029
2060901
5/13/97
LUMIN TM
75-071008
2071431
6/17/97
MUC-X TM
     
MYELO-NATE ®
75-492726
2590142
7/9/02
NUTRI-CATH ®
75-492729
2277697
9/14/99
NUTRI-LOK ®
76-663534
3294526
9/18/07
OPTIMICRO TM
     
OPTISPEC ®
76-682937
3518749
10/21/08
PALA-NATE ®
74-713788
2186181
9/1/98
PARAGRAPH ®
74-181219
1730292
11/3/92
PATHFINDER PLUS TM
     
PICC-NATE ®
76-265687
2575945
6/4/02
SAFE-T-GAUGE ®
74-235835
1773536
5/25/93
SECURE CUP TM
75-723368
   
SNAP-TAB TM
     
SOFT TOUCH TM
     
Stork Design TM
     
TENDER TOUCH ®
74-143209
1841265
6/21/94
THORA-CATH ®
76-016454
2495841
10/9/01
TVUS/HSG-CATH TM
     
UMBILI-CATH  TM
     
URI-CATH TM
76-015576
   
UTAHBALL ®
76-167842
2613576
8/27/02
UTAHBALL ®
76-696498
3697380
10/20/09
UTAHLOOP ®
76-167840
2687578
3/11/03
UTAHLOOP ®
76-696534
3697381
10/20/09
VAC-U-NATE TM
     
VELVET TOUCH TM
     
VERI-CAL TM
     
ZAPGUARD TM
     
CLEAR-FLOW TM
73-320359
1219532
12/7/82
DISPIRO TM
73-419541
1280628
6/5/84
GESCO TM
73-320411
1229501
3/8/83
HEMO-NATE ®
73-320271
1229499
3/8/83
HEMO-TAP ®
73-320360
1221539
12/28/82
INTRAN ®
73-678290
1499413
8/9/88
UTAH MEDICAL PRODUCTS INC. UM ®
73-416682
1285922
7/17/84





 
 
4

--------------------------------------------------------------------------------